On Application por Eehearing.
Breaux, J.
On rehearing, the decree is amended by more specifically setting forth that the second ground of opposition relates to an indejpendent item.
As to this item appellant asked that the administrator be charged with the amount of the certain judgment of which he is the owner, obtained by George L. Mayer against Adolph Erank, and being for the ■principal sum of four hundred dollars with eight per cent, interest from November 3rd, 1883, and that the judgment be recognized as a debt of the community between Adolph Erank and his deceased wife, Caroline •Gaspard. Appellant’s claim is unquestionably a debt.
The opinion handed down is changed so as to make it appear beyond all question that the judgment obtained by George L. Mayer against Adolph Erank, as above detailed and revived in the name of Alfred J. Mayer, appellant, being No. 1098 of the docket of the Tenth Judicial 'District Court of Louisiana, be recognized as before indicated and the administrator is ordered to place this claim on his account as due as ‘before mentioned. As this amendment involves a mere matter of detail and as appellee does not object to its being made without further argument, we therefore dispose of the matter finally at this time.
It is ordered and decreed that the opinion and decree heretofore "handed down be and the same is hereby amended so as to conform to -the foregoing.
As amended, the judgment heretofore handed down is affirmed.
Eehearing refused.